UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4855



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JESSIE SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-04-453)


Submitted:   February 28, 2006            Decided:   March 16, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce A. Johnson, Jr., BRUCE A. JOHNSON, JR., L.L.C., Bowie,
Maryland, for Appellant. Paul J. McNulty, United States Attorney,
Owen M. Kendler, Special Assistant United States Attorney, G. David
Hackney, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jessie        Scott   appeals   his    conviction    by   a   jury    of

conspiracy to possess with intent to distribute more than fifty

grams of crack cocaine and more than five kilograms of cocaine, in

violation of 21 U.S.C. § 846 (2000), and possession of a firearm in

furtherance    of   a    drug   trafficking     crime,   in   violation   of    18

U.S.C.A. § 924(c)(1) (West 2000 & Supp. 2005).                He contends that

the district court erred by denying his motion for judgment of

acquittal pursuant to Fed. R. Crim. P. 29, and that the Government

failed to prove that venue was proper.            We affirm.

          Scott contends that the evidence did not support his

conspiracy and § 924(c) convictions.                We review de novo the

district court’s denial of a Rule 29 motion.                  United States v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005).               Where, as here, the

motion was based on a claim of insufficient evidence, “[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”   Glasser v. United States, 315 U.S. 60, 80 (1942).                We

have reviewed the trial testimony in the joint appendix and are

convinced that the evidence was sufficient to convict Scott.                   See

United States v. Strickland, 245 F.3d 368, 384-85 (4th Cir. 2001)

(discussing elements of conspiracy offense); United States v.

Wilson, 135 F.3d 291, 305 (4th Cir. 1998) (upholding § 924(c)

conviction based on acts of co-conspirator); see also United


                                     - 2 -
States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002) (“[W]e do not

review   the    credibility   of   the   witnesses   and   assume   the   jury

resolved all contradictions in the testimony in favor of the

government.”).

              Scott also asserts that the Government failed to prove

that venue was proper in the Eastern District of Virginia.                The

trial testimony belies his claim. See United States v. Bowens, 224

F.3d   302,    311   n.4   (4th   Cir.   2000)   (recognizing   that   “in   a

conspiracy charge, venue is proper for all defendants wherever the

agreement was made or wherever any overt act in furtherance of the

conspiracy transpires”).

              Accordingly, we affirm Scott’s convictions.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    AFFIRMED




                                     - 3 -